      Case: 1:18-cv-04613 Document #: 62 Filed: 09/19/19 Page 1 of 3 PageID #:344




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


WILLIAM R. RONGEY, individually, and on
behalf of all others similarly situated,

Plaintiffs,                                          Case No. 1:18-cv-04613

vs.                                                  District Judge Jorge L. Alonso

ANSELMO LINDBERG & ASSOCIATES,                       Magistrate Judge Gabriel A. Fuentes
LLC,

Defendant.
                                            ORDER

        On Thursday, September 19, 2019, the parties appeared before this Court with regard to

Plaintiff’s Motion for Entry of Judgment Pursuant [Dkt. 57] and Defendant Anselmo Lindberg &

Associates LLC’s Motion For Instructions Pursuant to L.R. 54.3(g) [Dkt. 59]. The Court having

heard argument from the parties, finds as follows:

        1.     On July 3, 2018, Plaintiff filed a class action complaint against Anselmo Lindberg

               & Associates LLC (“Anselmo”) pursuant to the Fair Debt Collection Practices

               Act (“FDCPA”) [Complaint, Dkt. 1].

        2.     On July 23, 2019, Anselmo submitted an offer of judgment to Plaintiff in the

               amount of $1,100.00, exclusive of attorney’s fees and costs [Dkt. 57, ¶12].

        3.     Plaintiff accepted Anselmo’s Offer of Judgment on August 6, 2019 [Dkt. 55].

        4.     The parties have informed this Court that the parties were unable to come to

               agreement as to Plaintiff’s request for attorney’s fees and costs which are

               otherwise allowable pursuant to Section 1692k(a)(3) of the FDCPA [Dkt. 57,

               ¶¶14-16; Dkt. 59, ¶5].


                                                1
Case: 1:18-cv-04613 Document #: 62 Filed: 09/19/19 Page 2 of 3 PageID #:344




  5.    Absent agreement by the parties or court order, the entry of the judgment will

        trigger the deadlines with respect to a plaintiff’s formal petition for fees and costs.

        See, Local rule 54.3(b) and 54.3(d)(4)-(5).

  6.    Plaintiff’s Motion for Entry of Judgment asked this Court to require Defendant

        Anselmo to tender the agreed to judgment “post haste” [Dkt. 57].

  7.    Anselmo filed a Motion For Instructions Pursuant to L.R. 54.3(g), wherein it

        argued the following: “Defendant respectfully submits that the rigors of Local

        Rule 54.3 are not necessary in this extremely straightforward fee petition that

        involves an award of attorneys’ fees and costs in an individual FDCPA case in

        which judgment was agreed to on the basis of an individual claim based on one

        letter.” Dkt. 59, ¶ 8.

  8.    Anselmo’s Motion “request[ed] instructions from this Court in the best and most

        efficient manner in which to proceed on the fee petition” and asked this Court to

        submit the parties to a settlement conference before the assigned magistrate

        judge” [Dkt. 59, ¶13]. Alternatively, Anselmo asked that “plaintiff merely file a

        petition for attorney fees, with the defendant given an opportunity to file a written

        objection, and setting the petition for hearing or ruling” [Id.].

  9.    L.R. 54.3(g) states that “[t]he court may on motion filed pursuant to this section,

        or on its own initiative, modify any time schedule provided for by this rule.”

  IT IS HEREBY ORDERED:

        A. Plaintiff’s Motion for Entry of Judgment is GRANTED. The entry of
           judgment against Defendant Anselmo is appropriate because “Rule 68
           operates automatically, requiring that the clerk ‘shall enter judgment’ upon the
           filing of an offer, notice of acceptance, and proof of service.” Webb v. James,
           147 F.3d 617, 621 (7th Cir. 1998). Defendant shall submit the judgment
           amount of $1,100.00 (payable to Plaintiff) to Plaintiff’s counsel by 10/5/19;

                                           2
  Case: 1:18-cv-04613 Document #: 62 Filed: 09/19/19 Page 3 of 3 PageID #:344




          B. With regard to Defendant Anselmo’s Motion For Instructions Pursuant to L.R.
             54.3(g), the Court GRANTS Anslemo’s Motion and orders that the parties are
             directed to comply with the requirements and deadlines set forth in Local Rule
             54.3(b), (d), (e) and (f). The Court DENIES the alternative relief set forth in
             Anselmo’s Motion is otherwise inconsistent with the parties’ obligations
             pursuant to Local Rule 54.3.



SO ORDERED.                                           ENTERED: September 19, 2019



                                                      ______________________
                                                      HON. JORGE ALONSO
                                                      United States District Judge




                                          3
